                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

CANDACE A. WHITE,

                  Plaintiff,                             8:18CV495

    vs.
                                                          ORDER
UNITED HEALTHCARE SERVICES,
INC.,

                  Defendant.


    After conferring with the parties,

    IT IS ORDERED:

    1.    The trial and pretrial settings are vacated.

    2.    The summary judgment and discovery deadlines are stayed and will
          be extended if the case does not settle.

    3.    A status conference to discuss the status of resolving the case, the
          parties’ interest in scheduling a settlement conference, and/or
          resetting the progression deadlines will be held on February 25, 2020
          at 11:00 a.m. by telephone. Counsel shall use the conferencing
          instructions assigned to this case to participate in the conference.
          (Filing No. 6).


    Dated this 24th day of January, 2020.


                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
